DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fail to place the invention squarely within one statutory class of invention. At [0037] of the instant specification, applicant has provided evidence that applicant intends the “machine-readable storage medium” to include transitory embodiments, and the specification does not explicitly define “machine-readable storage device” as non-transitory. Therefore, the broadest reasonable interpretation of this term covers both statutory embodiments and non-statutory, transitory embodiments, such as, transmission signals. The Examiner suggests limiting the claim language to statutory subject matter by distinctly claiming a “non-transitory machine-readable storage device”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US Pub. No. 2004/0034854), hereinafter referred to as Cottrell, in view of Ando et al. (US Pub. No. 5931951), hereinafter referred to as Ando.
Referring to claims 2 and 14, Cottrell discloses an apparatus comprising: instructions; and at least one processor to execute the instructions to: trigger a first System Management Interrupt (SMI) for a core; enter a system management mode (SMM) for the core to perform a plurality of operations corresponding to pending work based on the first SMI ("SMM" refers to system management mode, which is a mode that a central processing unit (CPU) enters in response to an SMI event. The term "task" is a function or operation that is performed by the SMI handler for the service requester; [0002]); exit the SMM for the core based on an event, the core to delay performing a subset of the plurality operations not completed before the exit; trigger a second SMI for the core based on completion of the event; and enter the SMM for the core to perform the subset of the plurality of operations (With reference to FIG. 4, it is a flow diagram that illustrates an exemplary method 30 in accordance with the principles of the present invention. The method 30 is used in a system comprising a central processing unit (CPU) that allows the context of an SMI task to be saved between SMIs. A driver or other software (code) invokes 31 or generates 31 a soft SMI (in response to a software generated event) that requests that an SMI handler perform a certain task that needs to be split up into shorter SMIs. Upon entering 32 the SMI handler, a new task context stack is created 33 in memory. From that point forward, the SMI handler uses 34 the newly created task context stack, leaving the original context stack unchanged. When the SMI time duration limit for a single SMI is about to be reached, the CPU is directed 35 back to the original context stack and stores 36 the context of the task in hand. The new task context stack persists in memory and retains the context of the task that is to be suspended. The soft SMI exits 37 with a return code or other indication to signify that a new SMI should be invoked to continue processing. The driver or other software that caused the first soft SMI then invokes 38 another soft SMI, passing a code or other indicator that indicates that this is a continuation of a previously started task. On re-entering 39 the SMI handler for a second time, the SMI handler notes the request for continuation, switches 40 back to the saved task context stack, and continues 41 processing where it left off. As far as the task is concerned, its behavior is unaltered by the interruption of its execution; [0023-0027]]).
Cottrell does not appear to explicitly disclose the core in an idle state.
However, Ando discloses the CPU entering SMM from an idle state (col. 10, lines 50-55).
Cottrell and Ando are analogous art because they are from the same field of endeavor, managing SMI operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cottrell and Ando before him or her, to modify the SMI handling of Cottrell to include the idle state recognition of Ando because the idle entry would allow background handling of SMI. 
The suggestion/motivation for doing so would have been to make use of idle processing time (Ando: col. 8, lines 40-45).
Therefore, it would have been obvious to combine Cottrell and Ando to obtain the invention as specified in the instant claim.

As to claims 3 and 15, Cottrell discloses the at least one processor is to provide control to a basic input output system (BIOS) based on the trigger of the first SMI for the core (SMIs occur for two reasons. These are to service hardware events such as are used for power management or other system management events, and software events such as security operations or other runtime basic input/output system (BIOS) services; [0005]).

As to claims 4 and 16, Cottrell discloses the at least one processor is to provide control to an operating system (OS) based on the exit (Time spent in system management interrupt (SMI) mode is time spent away from the operating system (OS). While servicing an SMI, the OS is unable to task switch or service hardware interrupts; [0004]).

As to claim 5, the combination of Cottrell in view of Ando discloses the at least one processor is to determine when the core is to enter an idle state (Ando: col. 10, lines 50-55, fig. 4). The suggestion/motivation to combine remains as indicated above.

As to claims 6 and 17, the combination of Cottrell in view of Ando discloses the at least one processor is to invoke entry into the idle state for the core in response to determining the core is to enter the idle state (Ando: col. 10, lines 50-55, fig. 4). The suggestion/motivation to combine remains as indicated above.

As to claims 7 and 18, Cottrell discloses the at least one processor is to trigger the first SMI for the core based on the pending work (A driver or other software (code) invokes 31 or generates 31 a soft SMI (in response to a software generated event) that requests that an SMI handler perform a certain task that needs to be split up into shorter SMIs; [0023-0027]]).

As to claim 8, the combination of Cottrell in view of Ando discloses the at least one processor is to: detect an idle entry request at the core; and trigger the first SMI for the core based on the idle entry request (Ando: When the occurrence of the system idle state is detected, an SMI is generated to the CPU 11, so that the CPU enters the SMM; col. 10, lines 50-55, fig. 4). The suggestion/motivation to combine remains as indicated above.

As to claim 9, the combination of Cottrell in view of Ando discloses the at least one processor is to detect the idle entry request at the core by determining a corresponding hardware assert for the first SMI indicates that the core is to run in the SMM (Ando: When the occurrence of the system idle state is detected, an SMI is generated to the CPU 11, so that the CPU enters the SMM; col. 10, lines 50-55, fig. 4). The suggestion/motivation to combine remains as indicated above.
As to claim 10, Cottrell discloses the event requires an operating system (OS) (Time spent in system management interrupt (SMI) mode is time spent away from the operating system (OS). While servicing an SMI, the OS is unable to task switch or service hardware interrupts; [0004]) to be scheduled on the core to handle an interrupt (establish an interrupt or exception servicing environment in SMM which enables a timer or other event generator to be set to generate an interrupt or exception after a duration a little shorter than the SMI duration limit and force a yield; [0031]) or schedule a thread.

As to claim 11, Cottrell discloses the interrupt is a Translation Lookaside Buffer flush inter-processor interrupt, a scheduler dispatch interrupt, or a hardware interrupt (OS...service hardware interrupts, [0004]; establish an interrupt or exception servicing environment in SMM which enables a timer or other event generator to be set to generate an interrupt or exception after a duration a little shorter than the SMI duration limit and force a yield; [0031]).

As to claims 12 and 20, Cottrell discloses the at least one processor is to exit the SMM for the core within a predetermined time threshold (time duration limit for a single SMI is about to be reached, [0025], fig. 4).

As to claims 13 and 21, Cottrell discloses the plurality of operations includes platform management operations ("service requester" is a driver or other executable code that invokes an SMI to request that an SMI handler perform a certain task..."task" is a function or operation that is performed by the SMI handler for the service requester; [0002]).

As to claim 19, Cottrell discloses the one or more processors to: determine that a corresponding hardware assert for the first SMI indicates that the core is to run in the SMM (SMIs occur for two reasons. These are to service hardware events such as are used for power management or other system management events, and software events such as security operations or other runtime basic input/output system (BIOS) services; [0005]) and trigger the first SMI for the core (used in a system comprising a central processing unit (CPU)...A driver or other software (code) invokes 31 or generates 31 a soft SMI (in response to a software generated event) that requests that an SMI handler perform a certain task; [0023-0024]).
Cottrell does not appear to explicitly disclose determine that a corresponding hardware assert for the first SMI indicates that the core is to run in the SMM.
However, Ando discloses determine that a corresponding hardware assert for the first SMI indicates that the core is to run in the SMM (Ando: When the occurrence of the system idle state is detected, an SMI is generated to the CPU 11, so that the CPU enters the SMM; col. 10, lines 50-55, fig. 4).
The suggestion/motivation to combine remains as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No. 5978952 of Hayek et al. is pertinent to partial performance of SMI operations. US Patent No. 6212592 of Klein et al. is pertinent to SMI handlers and idle state operations. US Pub. No. 2017/0068607 of Herzi et al. is pertinent to processor core idle state indicators and SMI handling.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184